Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This is an Executive Employment Agreement dated December 31, 2014, between
Industrial Services of America, Inc., a Florida corporation (the “Company”), and
Todd L. Phillips (“Executive”).

 

RECITALS

 

A.                                    The Company is principally engaged in the
business of recycling ferrous and non-ferrous scrap and providing waste
management services (the “Business”).

 

B.                                    Executive is an individual who possesses
qualifications and experience in various management, finance, and leadership
areas.

 

C.                                    The Company desires to employ Executive to
perform services on behalf of the Company and Executive is willing to accept
such employment with the Company upon the terms and conditions contained in this
Agreement.

 

AGREEMENT

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

 

1.                                      Employment.   The Company agrees to
employ Executive, and Executive accepts such employment with the Company, each
upon the terms and conditions set forth in this Agreement.

 

2.                                      Term of Employment.  Subject to
termination in accordance with the provisions of Section 6 below, Executive’s
employment pursuant to this Agreement commences on December 31, 2014 (the
“Effective Date”) and continues for one year thereafter (“Term”).  After
expiration of the Term, the Term will be automatically extended for additional
12-month periods thereafter if neither party gives written notice to the other
within 30 days before expiration of the original 12-month period or any renewal
period thereafter of that party’s desire to terminate this Agreement.

 

3.                                      Title and Duties.

 

3.1                               The Company will employ Executive as its Chief
Financial Officer. Executive will perform the duties customary for the position
of a Chief Financial Officer and such other duties as the President, Chief
Executive Officer, or Board of Directors of the Company (the “Board”) may from
time to time assign to him.

 

3.2                               Except as may otherwise be approved in advance
by the Board, and except during vacation periods and reasonable periods of
absence due to sickness, personal injury, or other disability, Executive will
devote his full working time throughout the Term to the services required of him
under this Agreement, and Executive will render his services exclusively to the
Company, and, if requested, Affiliates (as defined herein); provided, however,
Executive may serve on the board of directors of certain organizations with the
prior written consent of the Company.

 

1

--------------------------------------------------------------------------------


 

Executive agrees to perform his duties under this Agreement to the best of his
ability and at a level of competency consistent with the positions occupied, to
act on all matters in a manner he reasonably believes to be in and not opposed
to the best interests of the Company, and to use his best efforts, skill, and
ability to promote the profitable growth of the Company.  Executive may not,
without the prior written consent of the Board, engage in any other business
activities, whether or not such business activity is pursued for profit or for
other purposes. Executive may invest his assets in any manner he deems
appropriate; provided, however, that such investment activities do not interfere
with the performance of his duties.

 

4.                                      Compensation.  As compensation for
services rendered under this Agreement, the Company will pay the following
compensation from time to time, subject to applicable withholding and payroll
taxes, and such other deductions as may be required under the Company’s employee
benefit plans:

 

(a)                                 Base Salary.  As compensation for
Executive’s performance of his services during the Term, the Company will pay
Executive a salary at the annual rate of $200,000 (“Base Salary”). The Base
Salary will be paid in accordance with the Company’s standard payroll practices.
Executive’s Base Salary may be increased from time to time by the Company in its
sole discretion; provided, however, that Executive’s Base Salary will increase
to an annual rate of $220,000 as of June 30, 2015 if (i) Executive remains
employed by the Company on such date; and (ii) the Company, in its sole
discretion, determines that Executive’s individual performance is satisfactory.

 

(b)                                 Long Term Incentives.  Executive is entitled
to participate in the Company’s Long Term Incentive Plan (the “LTIP”), as it may
be amended from time to time, a current copy of which is attached as Annex A to
this Agreement.

 

(c)                                  Annual Discretionary Bonus.  During the
Term, Executive will be eligible to receive an annual performance-based bonus
(the “Bonus”) that provides Executive an opportunity to earn a target percentage
of 50% of Executive’s then-current Base Salary (the “Target Amount”). After the
end of each calendar year during the Term, the Company’s President, in his sole
discretion, will determine whether Executive will receive the Bonus based on:
(i) the Company’s financial and operating performance during that calendar year;
and (ii) President’s evaluation of Executive’s contribution to the Company’s
performance during that calendar year. Executive’s Bonus, if any, will be paid
in a lump sum in the year following the year to which the Bonus relates. Both
Executive and the Company acknowledge and agree that the Bonus may be smaller or
larger than the Target Amount. The Company will pay the Bonus, if any, to
Executive in cash (net of any required withholdings or deductions) or in stock
incentives. If the Bonus is paid in stock incentives, the stock will be
immediately vested, but a minimum of six months must elapse between the date
Executive acquires the stock from the Company and any resale of the stock.

 

5.                                      Benefits And Reimbursements.  During the
Term, Executive will be eligible for the following benefits and reimbursements:

 

(a)                                 Benefits. Executive is eligible to
participate in all benefit plans and arrangements generally available to the
Company’s employees and in any supplementary benefits provided to the Company’s
senior executives, all in accordance with the terms of such

 

2

--------------------------------------------------------------------------------


 

plans and programs. Executive acknowledges and agrees that the Company has the
right to modify the benefits available to its employees and senior executives
from time to time.

 

(b)                                 Vacation and Holidays. Executive is entitled
to four weeks paid vacation per year, commencing with calendar year 2015. Unused
vacation for any year may not be accumulated for use in subsequent years, and
Executive is not entitled to any additional compensation for failure to use
vacation time. Executive is also entitled to paid sick days and holidays in
accordance with the Company’s policies applicable to employees generally.

 

(c)                                  Business Expenses. The Company will
reimburse Executive for all reasonable, ordinary, and necessary business
expenses, including travel, incurred by Executive in performing his duties in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. Executive must account for all reimbursed expenses by providing
the Company with documentation sufficient to substantiate any tax deduction to
which the Company may be entitled in connection with such expenses. Executive
must promptly submit expenses for reimbursement, and the Company will reimburse
Executive for each reimbursable expense no later than ninety (90) days following
the submission of such expense.

 

6.                                      Termination and Post-Termination
Payments.

 

6.1                               Termination by the Company.  The Executive’s
employment during the Term is immediately terminated upon the occurrence of any
of the following:

 

(a)                                 death of Executive;

 

(b)                                 termination of Executive’s employment by the
Company because of Executive’s inability to perform his duties on account of
Permanent Disability;

 

(c)                                  termination of Executive’s employment by
the Company at any time for Cause (as defined below), upon the giving of written
notice by the Company of termination as set forth in Section 6.6(b); and

 

(d)                                 termination of Executive’s employment by the
Company at any time without Cause (as defined below), upon the giving of written
notice by the Company of termination.

 

6.2                               Types of Terminations after which Base Salary
Ends.  If (A) Executive’s employment is terminated pursuant to Sections
6.1(a)-(c) at any time, or (B) Executive resigns other than in accordance with
the provisions described as Good Reason in this Agreement, then the Company will
pay to Executive his Base Salary only through the date of termination and such
payment will be in full satisfaction of all of the Company’s obligations under
this Agreement.

 

6.3                               Termination during Executive’s First Year.  If
before December 31, 2015 (A) Executive’s employment is terminated for a reason
other than those listed in Sections 6.1(a)—(c) (i.e., not due to death or due to
the Company’s termination of Executive on account of Permanent Disability or for
Cause), (B) Executive resigns for Good Reason, or (C) the Company gives written
notice of non-renewal under Section 2 of this Agreement without an offer of
continued employment

 

3

--------------------------------------------------------------------------------


 

for Executive with severance benefits similar to those set forth in Section 6,
then, subject to Section 6.5, Executive will be entitled to the continued
payment of his Base Salary and COBRA Premiums for six (6) months following such
termination or resignation, each on the Company’s regular payroll schedule.
“COBRA Premiums” for any given period means the amount, if any, Executive pays
(or is obligated to pay) for continuation of health insurance coverage under the
group health plan of the Company pursuant to his rights provided by the
Consolidated Omnibus Budget Reconciliation Act.

 

6.4                               Termination after Executive’s First Year.  If
at any time after December 31, 2015 (A) Executive’s employment is terminated for
a reason other than those listed in 6.1(a)—(c) (i.e., not due to death or due to
the Company’s termination of Executive on account of Permanent Disability or for
Cause), (B) Executive resigns for Good Reason, or (C) the Company gives written
notice of non-renewal under Section 2 of this Agreement without an offer of
continued employment for Executive with severance benefits similar to those set
forth in Section 6, then, subject to Section 6.5, Executive will be entitled to
the continued payment of his Base Salary and COBRA Premiums for twelve (12)
months following such termination or resignation, each on the Company’s regular
payroll schedule.

 

6.5                               Release Requirement. Executive’s right to
receive payment under Sections 6.3 and 6.4 is expressly conditioned upon his
execution and nonrevocation of a Release of the Company and its Affiliates (the
“Protected Parties”) in a form satisfactory to the Company. The Release must be
executed and delivered by Executive to the Company on the date set by the
Company, which may be no later than 60 days following Executive’s date of
termination, and the Release will be delivered to Executive at least 21 days
before the deadline set for its return. Payments of salary continuation will
begin after Executive executes the Release and the Release is no longer subject
to revocation. Payments will cease or not be made, as applicable, if Executive
violates any restrictive covenants in Sections 8 through 11 of this Agreement or
that are contained in any other agreement between Executive and the Company. If
Executive does not return the signed Release by the date set by the Company, he
will forfeit all rights to payment under Section 6.3 or 6.4, as applicable. Any
payments that are delayed due to the release requirement will be paid
immediately following receipt of the Release and no later than 90 days after
Termination; provided, however, that if such 90-day period spans two calendar
years, then such payments will be made in the second calendar year. Installment
payments of severance pay will be treated as a series of separate payments.

 

6.6                               Defined Terms.

 

(a)                                 Executive may resign and such resignation
will be for “Good Reason” under this Agreement if that resignation is based on
one or more of the following reasons and submitted within the timeframe required
below:

 

(i)                                     the failure of the Company, within 15
days of written notice from the Executive, to make any payment due to Executive
under this Agreement;

 

(ii)                                  any material failure (other than a failure
to make payments) by the Company to comply with any of the provisions of this
Agreement;

 

4

--------------------------------------------------------------------------------


 

(iii)                               without Executive’s consent, assignment of
any duties materially inconsistent with his position, duties, responsibilities
and status with the Company as defined in this Agreement; a material change in
Executive’s reporting responsibilities, title or office; or any removal of
Executive from or any failure to re-elect Executive to any of such positions,
other than changes that involve a promotion to a higher executive office or in
connection with Executive’s own resignation or termination of employment for
Cause, or as a result of death or Permanent Disability; or

 

(iv)                              a reduction in Executive’s Base Salary without
his consent (as set forth in this Agreement, or as it may have been increased
thereafter).

 

In all cases, a resignation will not be for “Good Reason” unless Executive has
given specific written notice to the Board of the event or condition within 60
days after the facts related to such change or failure are known to Executive,
and then, if not cured within 30 days of notice, and only if Executive actually
terminates within 30 days after that cure period expires.

 

(b)                                 “Cause” means the Company’s good-faith
belief that Executive has:

 

(i)                                     willfully failed to perform his duties
under this Agreement after demand for performance has been made by the Company;

 

(ii)                               breached any restrictive covenant set forth
in Section 7 hereof or in any other agreement between Executive and the Company
or its Affiliates;

 

(iii)                               misappropriated any of the Company’s funds
or property;

 

(iv)                              breached a fiduciary duty to the Company for
personal profit to the Executive which includes, but is not limited to,
providing services to any business entity or investment of any nature other than
to that of the Company during normal business hours, or outside business hours
if the opportunity has not first been presented to the Company for
consideration;

 

(v)                                 failed to adhere to or engaged in any
conduct that is prohibited by Company policy;

 

(vi)                              engaged in any conduct that, in the good-faith
opinion of the Company, reflects poorly on or damages the Company’s image,
including, but not limited to, dishonesty, neglect of duties, misconduct, theft,
fraud, or willfully violating any law, rule, or regulation (other than traffic
violations or similar minor offences);

 

(vii)                           been indicted, arraigned, or had a criminal
complaint filed against him for any misdemeanor involving dishonesty or moral
turpitude or for any felony; or

 

(viii)                        breached any of his representations, warranties,
covenants, or other agreements in this Agreement or in any other agreement
between Executive and

 

5

--------------------------------------------------------------------------------


 

the Company or its Affiliates.

 

For purposes of this definition, an act or failure to act is willful if such act
or omission is not in good faith and not with a reasonable belief that such act
or omission is in the best interest of the Company.

 

In all cases, a termination will not be for “Cause” unless the Company has
provided written notice to Executive that the termination is for Cause, which
notice specifies the action or inaction on which the Company based its
determination; provided, further, that to the extent the issues can be addressed
by future action, before any such final termination decision is made, the Board
shall offer Executive the opportunity to respond to the Board’s issues in a
duly-called Board meeting, at which meeting Executive may offer suggestions and
timelines for changes or improvements.

 

(c)                                  “Release” means a full and comprehensive
release of all claims related to Executive’s employment by the Company,
including a covenant not to sue and non-disparagement agreement, from Executive
in favor of the Company, its executives, officers, directors, Affiliates (as
defined below), and all related parties, in such commercially reasonable form as
requested by the Company.

 

(d)                                 “Permanent Disability” means the onset of a
physical or mental disability which prevents Executive from performing the
essential functions of Executive’s job for six months or more, with any
reasonable accommodation required by state and/or federal disability
anti-discrimination laws, including, but not limited to, the Americans with
Disabilities Act of 1990.

 

(e)                                  The term “Affiliate” or “Affiliates” means
any entity which (i) directly or indirectly, controls the Company, (ii) is
controlled, directly or indirectly, by the Company, or (iii) is under common
control, directly or indirectly, with the Company.

 

7.                                      Duty of Loyalty.  Executive acknowledges
that he owes a duty of loyalty and good faith to the Company during his
employment with the Company.  Pursuant to that duty of loyalty, Executive
agrees:

 

(a)                                 During his employment with the Company,
Executive will not directly or indirectly solicit, induce, or encourage any
customer, supplier, vendor, or employee to end or reduce their business
relationship with the Company;

 

(b)                                 Executive will not, directly or indirectly,
divert any business opportunity available to the Company to himself or to any
other person or entity; and

 

(c)                                  Executive will not directly or indirectly
engage in, own, or assist any business which directly competes with the Business
in which the Company or its Affiliates is engaged while the Executive is
employed by the Company.

 

Nothing in this Section is intended to limit, in any way, any other statutory,
contractual, or common law duties of loyalty Executive may owe to Company during
his employment.

 

6

--------------------------------------------------------------------------------


 

8.                                      Confidential Information.

 

8.1                               Definition of Confidential Information.  As
part of Executive’s employment with the Company, Executive will have access to
Confidential Information of the Company, its Affiliates and, in some cases, its
customers and vendors.  As used in this Agreement, “Confidential Information”
means any information relating to the Company, its Affiliates, customers and
vendors and its business which (i) is not known to competitors, (ii) is not
known to the general public, (iii) which is subject to reasonable measures by
the Company to maintain its confidentiality, and (iv) which derives economic
value to the Company from the fact that the information is not readily
ascertainable by proper means, including but not limited to information that
meets that criteria and that comes within the following categories:

 

·                                          Names of potential customers,
suppliers, services, or employees;

·                                          Financial results or data;

·                                          Technologies, potential patent
processes or applications;

·                                          Methods of marketing, service or
procurement;

·                                          Research and development;

·                                          Pricing information;

·                                          Manufacturing processes;

·                                          Information obtained from customers
or vendors which the Company undertakes to maintain in confidence;

·                                          Potential or experimental products;

·                                          Operational methods;

·                                          Strategic plans for marketing, sales,
research, operations, or any other aspect of Company’s business; and

·                                          Marketing and business development
plans and strategies.

 

8.2                               Restriction on Use During
Employment.                     Executive agrees that he will not use for his
benefit or disclose at any time during his employment by the Company, except to
the extent required by the performance by him of his duties as an employee of
the Company, any Confidential Information obtained or developed by him while in
the employ of the Company.

 

8.3                               Return of Confidential Information.  Executive
acknowledges that any Confidential Information he receives during the course of
his employment with the Company remains the sole and exclusive property of the
Company.  At the conclusion of Executive’s employment with the Company, for any
reason, Executive will return all documents, electronic records, notes, computer
discs, copies, or anything else on which Confidential Information has been
stored, recorded, or copied.

 

8.4                               Post-Employment Obligations.  Following the
conclusion of Executive’s employment with the Company for any reason either
before or after the Term, Executive agrees to maintain the confidentiality of
all Confidential Information for the Restricted Period (as defined in
Section 8.6 below), or until the information ceases to be confidential (other
than cessation as a result of disclosure by Executive), whichever occurs first.

 

7

--------------------------------------------------------------------------------


 

8.5                               Trade Secrets.  Some of the Company’s
Confidential Information may be a trade secret as defined by applicable law. 
Nothing in this Agreement is intended to change or limit the Company’s rights,
or Executive’s obligations, under the Uniform Trade Secrets Act or any other
statute applicable to the Company’s trade secrets.

 

8.6       Definition of Restricted Period.        For purposes of this Section 8
and hereafter in this Agreement, “Restricted Period” means one year.

 

9.                                      Ownership of Certain Works Created by
Executive.  Executive will promptly disclose and describe to the Company all
inventions, improvements, discoveries, technical developments and works of
authorship, whether or not patentable or copyrightable, made or conceived by him
either alone or with others during the term of his employment under this
Agreement.  All such works made, devised, or discovered by Executive, whether by
himself or jointly with others, which relate or pertain in any way to the
business of the Company or any of its Affiliates (“Work Products”) inure to the
benefit of the Company or such Affiliate and become and remain the Company’s or
such Affiliate’s sole and exclusive property.  Work Products may be created
within or without the facilities of the Company or its Affiliates and before,
during, or after normal business hours. Work Products are specifically intended
to be works made for hire by Executive, but in any event, Executive agrees to
execute an assignment (and does hereby assign) to the Company, Executive’s
entire right, title, and interest in and to Work Products, and to execute any
other instruments and documents that may be requested by the Company for the
purpose of applying for and obtaining patents or registration of copyright with
respect thereto in the United States and in all foreign countries.  Executive
further agrees, whether or not in the employ of the Company, to cooperate to the
extent and in the manner reasonably requested by the Company in the prosecution
or defense of any litigation or other proceedings involving any Work Products,
but all of Executive’s reasonable expenses in connection therewith will be paid
by the Company.

 

10.                               Non-Competition. In his position, Executive
has broad responsibility for and intimate knowledge of many aspects of the
Company’s business.  The Company would be at a significant competitive
disadvantage if Executive used his knowledge of the Company to compete with the
Company.  Therefore, during employment and for the Restricted Period following
Executive’s separation from the Company for any reason, whether during or after
the Term, Executive agrees that he will not:

 

(a)                                 directly or indirectly, individually or as a
consultant, employee, manager, advisor, consultant, volunteer, director,
officer, owner, or other participant in any entity or venture other than the
Company, accept any position or perform any services for a Competitor who
operates or maintains offices, facilities, or personnel within 150 miles of any
office or facility from which the Company conducts its business operations as of
the date of termination (the “Restricted Area”); or

 

(b)                                 seek or accept employment with a Customer of
the Company for the performance, management, or supervision of services that
might otherwise be provided by the Company if such Customer operates or
maintains offices, facilities, or personnel within the

 

8

--------------------------------------------------------------------------------


 

Restricted Area.

 

For purposes of this Section 10, a “Competitor” is any person or entity that
engages in the Business of the Company. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 10 is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability has the power to reduce the
scope, duration, or area of the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

 

11.                               Solicitation of Customers, Business Partners
and Employees.

 

11.1                        Solicitation of Current and Prospective Customers. 
The Company maintains its contacts and relationships with customers and
prospective customers at great expense.  By virtue of Executive’s employment
with the Company, Executive will have unique exposure to and personal contact
with particular customers and prospective customers.  Executive will have access
to unique information about current and prospective customers, including
preferences, needs, products, and pricing.  The information to which Executive
will have access, and the relationships Executive will help foster or develop,
will allow Executive to compete unfairly with the Company after Executive’s
employment ends. Therefore, during Executive’s employment and for the Restricted
Period following Executive’s separation from the Company for any reason, whether
during or after the Term, Executive will not directly or indirectly solicit the
business of, or sell any services to, any Customer or Potential Customer. 
“Customer” means any person (individual or company) who was a customer of the
Company while the Executive was employed by the Company. A “Potential Customer”
is any prospective customer with whom the Executive had contact in the 12 months
before his termination under this Agreement, and any employee, agent or other
affiliate of such customers.

 

11.2                        Solicitation of Business Partners.  By virtue of
Executive’s employment with the Company, Executive will form close relationships
with, and/or have access to, particular information regarding, the Company’s
Business Partners.  As used in this Section, the Company’s “Business Partners”
are any suppliers, vendors, or contractors engaged in business with the Company
during Executive’s employment.  For the Restricted Period following the end of
Executive’s employment with the Company for any reason, whether during or after
the Term, Executive will not, directly or indirectly, solicit, induce, or
encourage any Business Partner of the Company to end or reduce its business
relationship with the Company.  Nothing in this Section is intended to prevent
Executive from having a business relationship with any Business Partner,
provided he does not induce, solicit, or encourage that Business Partner to
reduce or end its relationship with the Company.

 

11.3                        Non-Solicitation of Employees.  By virtue of his
employment with the Company, Executive will be known to all employees of the
Company and to many employees of its Affiliates.  The parties anticipate that
Executive will know most, if not all, employees of the Company and Affiliates,
and will have knowledge of each employee’s strengths, abilities, and

 

9

--------------------------------------------------------------------------------


 

compensation.  To protect the Company from unfair attempts to solicit its
employees, Executive agrees that, during employment and for the Restricted
Period following the termination of his employment with the Company for any
reason, whether during or after the Term, Executive will not directly or
indirectly (i) induce, encourage or solicit any person who was a Company or
Affiliate employee at the time of Executive’s termination of employment  and who
remains one during the Restricted Period, to leave the Company’s employment or
become affiliated with Executive or any business affiliated with Executive, or
(ii) act as an officer, director, employee, partner, independent contractor,
consultant, principal, agent, proprietor, owner or part owner, or in any other
capacity for any person or entity that hires, whether via solicitation, or other
inducement, any person who was an employee of the Company or its Affiliates when
Executive left the Company’s employ. For purposes of this Section, giving a
Company or Affiliate employee a reference, recommendation, or suggestion of new
employment will be considered an act to induce or encourage such employee to
leave employment.

 

12.                               Covenants not Overly Restrictive.  In
connection with the foregoing provisions of Sections 7 through 11, Executive
represents that his experience, capabilities, and circumstances are such that
such provisions will not prevent him from earning a livelihood.  Executive
further agrees that the limitations set forth in Sections 7 through 11
(including, without limitation, any time and geographic limitations) are
reasonable and properly required for the adequate protection of the businesses
of the Company and its Affiliates.  Nothing in Sections 7 through 11 prohibit
Executive from acquiring or holding not more than five percent (5%) of any class
of publicly traded securities of any business.

 

13.                               Survival and Remedies.  It is understood and
agreed that the covenants made by Executive in Sections 7 through 11 survive the
expiration or termination of this Agreement.  Executive acknowledges and agrees
that a remedy at law for any breach or threatened breach of the provisions of
Sections 7 through 11 would be inadequate and, therefore, agrees that the
Company and any of its Affiliates will be entitled to injunctive relief in
addition to any other available rights and remedies in cases of any such breach
or threatened breach; provided, however, that nothing contained in this
agreement will be construed as prohibiting the Company or any of its Affiliates
from pursuing any other rights and remedies available for any such breach or
threatened breach.  If Executive, in the future, seeks or is offered employment
by any other company, firm, or person, he will provide a copy of Sections 7
through 11 to the prospective employer before accepting employment with that
prospective employer.

 

14.                               Assignment.  Executive may not assign or
modify any of his rights or obligations in this Agreement without the express
written consent of the Company. The Company may not assign or modify any of its
rights or obligations under this Agreement without the express written consent
of the Executive. Nothing in this Section precludes Executive from designating a
beneficiary to receive any benefit payable under this Agreement upon his death
or incapacity.  Except as required by law, no right to receive payments under
this Agreement or the LTIP is subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to exclusion,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action is null, void and
of no effect.

 

10

--------------------------------------------------------------------------------


 

15.                               Binding Effect.  Without limiting or
diminishing the effect of Section 14 above, this Agreement inures to the benefit
of and is binding upon the parties and their respective heirs, successors, legal
representatives, and assigns.

 

16.                               Notices.  Any notice or consent required or
permitted under this Agreement is deemed to have been given when hand-delivered
or mailed by registered mail, postage prepaid and return-receipt requested, to
the intended recipient at the following address (or at such other address as
either party may notify the other):

 

(a)                                 If to the Company:

 

Industrial Services of America, Inc.

7100 Grade Lane

Louisville, Kentucky 40213

Attention: Chief Executive Officer

 

(b)                                 If to Executive:

 

Todd Phillips

14908 Whitestone Lane

Louisville, KY 40245

 

17.                               Law Governing.  This Agreement will be
governed by and construed in accordance with the laws of the Commonwealth of
Kentucky, without regard to its conflicts of law provisions or of any other
jurisdiction to the contrary and without regard to where Executive may reside,
where the Company is located, or its business primarily conducted.

 

18.                               Severability.   Executive agrees that if any
court of competent jurisdiction holds that any provision of Sections 7 through
11 of this Agreement is void or constitutes an unreasonable restriction against
Executive, the provisions of such Section is not rendered void but applies with
respect to such extent as such court may judicially determine constitutes a
reasonable restriction under the circumstances.  If any part of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal or incapable
of being enforced in whole or in part by reason of any rule of law or public
policy, such part is deemed to be severed from the remainder of this Agreement
for the purpose only of the particular legal proceedings in question and all
other covenants and provisions of this Agreement will in every other respect
continue in full force and effect and no covenant or provision will be deemed
dependent upon any other covenant or provision.

 

19.                               Waiver.  Failure to insist upon strict
compliance with any of the terms, covenants, or conditions of this Agreement is
not deemed a waiver of such term, covenant or condition, nor is any waiver or
relinquishment of any right or power under this Agreement at any one or more
times deemed a waiver or relinquishment of such right or power at any other time
or times.

 

20.                               Entire Agreement; Modifications.  This
Agreement constitutes the entire and final expression of the agreement of the
parties with respect to the subject matter of this Agreement and

 

11

--------------------------------------------------------------------------------


 

supersedes all prior agreements, oral and written, between the parties with
respect to the subject matter of this Agreement. This Agreement may be modified
or amended only by an instrument in writing signed by both parties.

 

21.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which is deemed an original, but all of
which together constitute one and the same instrument.

 

22.                               Condition Precedent; Existing Contract
Obligations Do  Not Conflict. Executive represents and warrants that he is
either not subject to, or has provided to the Company before the Effective Date
of this Agreement a copy of, any confidentiality agreements, restrictive
covenants, or non-solicitation promises he has made or to which he is bound by
virtue of his current or past employments, and agrees to hold the Company
harmless and indemnify them from any claim or other liability they may incur for
breach of this representation.  A condition precedent to the effectiveness of
this Agreement is that the Company has concluded that any such restrictions are
not likely to impose an undue restriction on Executive’s performance of his
duties under this Agreement.

 

23.                               Agreement has Been Mutually Negotiated.  The
parties acknowledge that this Agreement has been mutually negotiated and,
therefore, any common law presumption that ambiguities in contracts are to be
construed against their drafters is inapplicable.

 

24.                               Intent to Comply. The Company and Executive
agree and confirm that this Agreement is intended by both parties to provide for
compensation that is exempt from or compliant with Code Section 409A. This
Agreement is to be interpreted, construed, and administered in accordance with
this agreed intent, provided that the Company does not promise or warrant any
tax treatment of compensation hereunder. Executive acknowledges and agrees that
he is solely responsible for obtaining advice regarding all questions to
federal, state, or local income, estate, payroll, or other tax consequences
arising under this Agreement. This Agreement may not be amended or terminated in
a manner that would accelerate or delay payments of such compensation except as
permitted under Treasury Regulations under Code Section 409A.

 

25.                               Specified Employees. Notwithstanding anything
in this Agreement to the contrary, if the Company or any member of its
controlled group (as defined in Internal Revenue Code Sections 414(b) or (c))
has any stock that is traded on a public securities market and Executive is a
“specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) (or any successor thereto) on Executive’s termination of
employment, any payments hereunder triggered by Executive’s termination of
employment and that are not separation pay under Treasury Regulations
Section 1.409A-1(b)(9) or short-term deferral pay or otherwise exempt from Code
Section 409A, shall not begin to be paid until the earlier to occur of
Executive’s death or the date that is six months and one day after Executive’s
termination of employment, and at that time, Executive will receive in one lump
sum payment all of the severance payment that would have been paid to Executive
during the first six months following Executive’s termination of employment. The
Company shall determine, consistent with any guidance issued under Code
Section 409A, the portion of severance payments that are required to be delayed,
if any.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have duly executed and delivered
this Agreement as of the day and year first above written.

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

By:

/s/ Orson Oliver

 

Name: Orson Oliver

 

Title: Interim Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

By:

/s/ Todd L. Phillips

 

Todd L. Phillips

 

 

--------------------------------------------------------------------------------


 

Annex A

 

INDUSTRIAL SERVICES OF AMERICA, INC. 2009 LONG TERM INCENTIVE PLAN

 

Incorporated herein by reference to Annex A to the Company’s Revised Proxy
Statement on Schedule 14A, filed with the Securities and Exchange Commission on
May 5, 2010.

 

--------------------------------------------------------------------------------